67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. HABURN, Sr., Plaintiff--Appellant,v.GUILFORD COUNTY DISTRICT ATTORNEY;  GREENSBORO POLICEDEPARTMENT;  Officer Sizemore, Defendants--Appellees.
No. 95-6501.
United States Court of Appeals, Fourth Circuit.
Sept. 21, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-93-97-2)
James D. Haburn, Sr., Appellant Pro Se.  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina;  Susan Moore Lewis, County Attorney's Office, Greensboro, North Carolina;  Charles Edward Nichols, Nichols, Caffrey, Hill, Evans & Murrelle, Greensboro, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations to grant the district attorney's and the police department's motions to dismiss Appellant's claims, and to grant the police officer's motion for summary judgment on Appellant's claims that the officer arrested him without probable cause and conducted an illegal search of a vehicle.  Finding no reversible error, we affirm the denial of relief on those claims on the reasoning of the district court.  Haburn v. Guilford County Dist. Attorney, No. CA-93-97-2 (M.D.N.C. Nov. 5, 1993;  Mar. 21, 1995).


2
With regard to Appellant's claim of excessive force during his arrest, we find that the officer's actions during Appellant's arrest were not objectively unreasonable under the Fourth Amendment.  See Graham v. Connor, 490 U.S. 386, 394-97 (1989).  Accordingly, we affirm the judgment as to that claim.  Finally, we deny Appellant's motion for stay or injunction pending appeal.  See Hilton v. Braunskill, 481 U.S. 770, 776 (1987) (addressing a motion for stay pending appeal);  Todd v. Sorrell, 841 F.2d 87, 88 (4th Cir.1988);  Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 192-94 (4th Cir.1977).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED